Case 2:18-cv-05838-DSF-JPR Document 246 Filed 10/26/20 Page 1 of 1 Page ID #:4552

                      UNITED STATES COURT OF APPEALS
                                                                       FILED
                             FOR THE NINTH CIRCUIT
                                                                       OCT 26 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS




   SHELDON LOCKETT,                               No. 19-55898

                 Plaintiff - Appellee,
                                                  D.C. No. 2:18-cv-05838-PJW
     v.                                           U.S. District Court for Central
                                                  California, Los Angeles
   COUNTY OF LOS ANGELES,
                                                  MANDATE
                 Defendant - Appellant.


          The judgment of this Court, entered October 02, 2020, takes effect this date.

          This constitutes the formal mandate of this Court issued pursuant to Rule

  41(a) of the Federal Rules of Appellate Procedure.

                                                 FOR THE COURT:

                                                 MOLLY C. DWYER
                                                 CLERK OF COURT

                                                 By: Nixon Antonio Callejas Morales
                                                 Deputy Clerk
                                                 Ninth Circuit Rule 27-7
